Order entered November 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00321-CV

                             MITTIE FLEMING DBA, Appellant

                                                V.

     SUBWAY RESTAURANT, 1309 MAIN ST, LLC AND BASCOM GROUP, LLC,
                              Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-00683

                                            ORDER
       This is an appeal from the trial court’s order of dismissal for want of prosecution. By

order entered August 25, 2014, we noted that no reporter’s record existed in this case and

ordered appellant to file her brief by September 22, 2014. On August 28, 2014, appellant, who is

pro se, filed a motion complaining of the lack of a reporter’s record and requesting, in part, that

we “sanction” the trial court for “failing to file the reporter’s record.” Because no hearings were

held before the trial court, we denied the motion. Appellant has now filed a “jurisdictional

motion to resolve this matter of factual dispute and default judgment with damages.” In this

motion, appellant complains of appellees’ failure to file a brief and again requests we “sanction”
the trial court for not making a record. She also asks the Court to grant a “Default Judgment

with Damages,” which we construe as a request to expedite submission of this appeal.

       We note that appellant tendered her brief to the Court on September 19, 2014. The brief

was deficient, however, and by letter dated October 6, 2014, we directed appellant to file an

amended brief that complies with rule 38 of the Texas Rules of Appellate Procedure. To date,

however, appellant has not complied. Without appellant’s brief, no issues are before the Court

and no brief is due from appellees. See TEX. R. APP. P. 38.1, 38.6.

        In light of our previous orders and the state of this appeal, we DENY appellant’s

“jurisdictional motion.” We ORDER appellant to file her amended brief, as per our October 6th

letter, a copy of which is attached, no later than December 8, 2014. We caution appellant that

failure to comply may result in dismissal of the appeal without further notice.




                                                     /s/     ADA BROWN
                                                             JUSTICE